DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 29 is cancelled.

Allowable Subject Matter
Claims 1 and 3-28 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses an immersive multimedia system adapted to provide an immersive multimedia context in a space comprising a wall and a ground, wherein the immersive multimedia system comprises: a plurality of movable interactive units disposed on at least one of the wall and the ground; an imaging apparatus adapted to display an image screen on at least one of the wall and the ground; and a computer device connected to the plurality of the movable interactive units and the imaging apparatus, and adapted to control the plurality of the movable interactive units for changing the movement state of the movable interactive units in response to at least one of the movable interactive units sensing being touched, and determining the content of the image screen displayed by the imaging apparatus according to an interactive mode, wherein the plurality of the movable interactive units each comprise a touch sensing unit, and the image screen provided by the imaging apparatus is changed in response to the touch sensing unit of at least one of the plurality of the movable interactive units sensing being touched, wherein a track mechanism is disposed on at least one of the wall and the ground, and the track mechanism comprises: a track; and a plurality of carriers connected to the computer device, wherein the plurality of the carriers each comprise a carrier axle and an electromagnet, 2Customer No.: 31561 Docket No.: 099687-US-PA Application No.: 17/035,769 wherein the plurality of the carriers are embedded in the track through each own carrier axle. and the plurality of the carriers are combined with corresponding movable interactive units through each own electromagnet, so that the plurality of the carriers move along the track with the plurality of the movable interactive units; in combination with the remaining language of independent claims 1 or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628